1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Hannah_labaree@fd.org
5
6    Attorney for Defendant
     DAVID DONALD SAVAGE
7
8                                 IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 2:18-cr-139 WBS
12                   Plaintiff,                   STIPULATION AND [PROPOSED] ORDER TO
                                                  CONTINUE STATUS CONFERENCE
13           v.
14   DAVID DONALD SAVAGE,                          DATE:          February 3, 2020
                                                   TIME           9:00 a.m.
15                   Defendant.                    JUDGE:         Hon. William B. Shubb
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Quinn Hochhalter, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Hannah R. Labaree,

20   attorneys for David Donald Savage, that the status conference scheduled for February 3, 2020 be

21   vacated and be continued to February 24, 2020 at 9:00 a.m.

22           The reasons for this continuance is to allow defense counsel additional time to prepare

23   and investigate, and to continue to work with the government toward a resolution. The parties

24   are continuing to negotiate toward a non-trial. Since the date of the previous stipulation

25   continuing the case, the parties have discussed the case and its potential for resolution. Defense

26   counsel has additional preparation and investigation to complete in light of the content of those

27   discussions.

28           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
1    excluded from this order’s date through and including February 24, 2020, pursuant to 18 U.S.C.
2    § 3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
3    based upon continuity of counsel and defense preparation.
4    DATED: January 27, 2020                     Respectfully submitted,

5
                                                 HEATHER E. WILLIAMS
6                                                Federal Defender

7                                                /s/ Hannah R. Labaree
                                                 HANNAH R. LABAREE
8                                                Assistant Federal Defender
                                                 Attorney for DAVID DONALD SAVAGE
9
10   DATED: January 27, 2020                     McGREGOR W. SCOTT
                                                 United States Attorney
11
                                                 /s/ Quinn Hochhalter
12                                               QUINN HOCHHALTER
                                                 Assistant United States Attorney
13
                                                 Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order             -2-
      to Continue Status Conference
1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on February 24, 2020, at 9:00 a.m. The Court
9    further orders the time from February 3, 2020 up to and including February 24, 2020, excluded
10   from computation of time within which the trial of this case must commence under the Speedy
11   Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
     Dated: January 28, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
